Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34627 GENERAC HOLDINGS INC. (Exact name of registrant as specified in its charter) Delaware 20-5654756 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) S45 W29290 Hwy. 59, Waukesha, WI (Address of principal executive offices) (Zip Code) (262)544-4811 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☑ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☑ As of August 3, 2015, there were 69,247,223 shares of registrant’s common stock outstanding. Table Of Contents GENERAC HOLDINGS INC. TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of June 30, 2015 and December 31, 2014 1 Condensed Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2015 and 2014 2 Condensed Consolidated Statements of Cash Flows for the SixMonths Ended June 30, 2015 and 2014 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 6. Exhibits 22 Signatures 23 Table Of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements Generac Holdings Inc. Condensed Consolidated Balance Sheets (U.S. Dollars in Thousands, Except Share and Per Share Data) June 30, December 31, 2015 2014 (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents $ 155,575 $ 189,761 Accounts receivable, less allowance for doubtful accounts 160,475 189,107 Inventories 385,848 319,385 Deferred income taxes 32,088 22,841 Prepaid expenses and other assets 12,944 9,384 Total current assets 746,930 730,478 Property and equipment, net 174,655 168,821 Customer lists, net 33,634 41,002 Patents, net 51,676 56,894 Other intangible assets, net 4,189 4,298 Trade names, net 177,006 182,684 Goodwill 639,002 635,565 Deferred financing costs, net 13,554 16,243 Deferred income taxes 30,700 46,509 Other assets 41 48 Total assets $ 1,871,387 $ 1,882,542 Liabilities and Stockholders’ Equity Current liabilities: Short-term borrowings $ 2,993 $ 5,359 Accounts payable 149,445 132,248 Accrued wages and employee benefits 15,531 17,544 Other accrued liabilities 77,626 84,814 Current portion of long-term borrowings and capital lease obligations 407 557 Total current liabilities 246,002 240,522 Long-term borrowings and capital lease obligations 1,035,237 1,082,101 Deferred income taxes 14,809 13,449 Other long-term liabilities 55,529 56,671 Total liabilities 1,351,577 1,392,743 Stockholders’ equity: Common stock, par value $0.01, 500,000,000 shares authorized, 69,509,423 and 69,122,271 shares issued at June 30, 2015 and December 31, 2014, respectively 695 691 Additional paid-in capital 440,033 434,906 Treasury stock, at cost ) ) Excess purchase price over predecessor basis ) ) Retained earnings 314,955 280,426 Accumulated other comprehensive loss ) ) Total stockholders’ equity 519,810 489,799 Total liabilities and stockholders’ equity $ 1,871,387 $ 1,882,542 See notes to condensed consolidated financial statements. 1 Table Of Contents Generac Holdings Inc. Condensed Consolidated Statements of Comprehensive Income (U.S. Dollars in Thousands, Except Share and Per Share Data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net sales $ 288,360 $ 362,609 $ 600,178 $ 704,617 Costs of goods sold 192,463 234,597 401,678 457,091 Gross profit 95,897 128,012 198,500 247,526 Operating expenses: Selling and service 28,474 29,115 58,602 57,084 Research and development 8,412 8,012 16,575 15,758 General and administrative 13,564 12,503 27,770 25,651 Amortization of intangible assets 5,980 5,099 11,175 10,444 Gain on remeasurement of contingent consideration – ) – ) Total operating expenses 56,430 49,852 114,122 104,060 Income from operations 39,467 78,160 84,378 143,466 Other (expense) income: Interest expense ) Investment income 35 42 72 81 Loss on extinguishment of debt ) – ) – Gain on change in contractual interest rate – 16,014 – 16,014 Other, net ) ) ) 202 Total other expense, net ) 4,262 ) ) Income before provision for income taxes 23,472 82,422 54,175 136,646 Provision for income taxes 8,628 28,397 19,646 47,920 Net income $ 14,844 $ 54,025 $ 34,529 $ 88,726 Net income per common share - basic: $ 0.22 $ 0.79 $ 0.50 $ 1.30 Weighted average common shares outstanding - basic: 68,961,877 68,538,251 68,886,672 68,481,682 Net income per common share - diluted: $ 0.21 $ 0.77 $ 0.49 $ 1.27 Weighted average common shares outstanding - diluted: 70,063,063 70,087,976 70,099,940 70,088,438 Comprehensive income $ 15,173 $ 52,730 $ 28,040 $ 87,002 See notes to condensed consolidated financial statements. 2 Table Of Contents Generac Holdings Inc. Condensed Consolidated Statements of Cash Flows (U.S. Dollars in Thousands) (Unaudited) Six Months Ended June 30, 2014 Operating Activities Net income $ 34,529 $ 88,726 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 7,988 6,512 Amortization of intangible assets 11,175 10,444 Amortization of original issue discount 1,948 1,514 Amortization of deferred financing costs 1,396 1,507 Loss on extinguishment of debt 4,795 – Gain on change in contractual interest rate – ) Gain on remeasurement of contingent consideration – ) Provision for losses on accounts receivable 263 115 Deferred income taxes 8,935 28,145 Loss on disposal of property and equipment 22 95 Share-based compensation expense 5,090 6,203 Net changes in operating assets and liabilities: Accounts receivable 29,944 ) Inventories ) 12,460 Other assets ) 839 Accounts payable 17,377 6,717 Accrued wages and employee benefits ) ) Other accrued liabilities ) ) Excess tax benefits from equity awards ) ) Net cash provided by operating activities 41,579 85,285 Investing Activities Proceeds from sale of property and equipment 88 7 Expenditures for property and equipment ) ) Acquisition of business 233 ) Net cash used in investing activities ) ) Financing Activities Proceeds from short-term borrowings 9,000 4,000 Proceeds from long-term borrowings 100,000 – Repayments of short-term borrowings ) ) Repayments of long-term borrowings and capital lease obligations ) ) Payment of debt issuance costs ) (4 ) Cash dividends paid ) ) Taxes paid related to the net share settlement of equity awards ) ) Excess tax benefits from equity awards 8,894 7,229 Proceeds from exercise of stock options 7 – Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) 83 Net (decrease) increase in cash and cash equivalents ) 47,812 Cash and cash equivalents at beginning of period 189,761 150,147 Cash and cash equivalents at end of period $ 155,575 $ 197,959 See notes to condensed consolidated financial statements. 3 Table Of Contents Generac Holdings Inc.
